Restriction Requirement

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, recited by claims 21-25, drawn to a system for cleaning a storage tank and fluid hydrocarbon stored within the storage tank.
Group 2, recited by claims 26-40, drawn to a method of processing a hydrocarbon liquid stored in a storage tank.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1 and 2 lack the system of claim 21, minus the vehicle (since claim 26 does not recite the vehicle).  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2011/0094539 by O’Brien in view of U.S. 2016/0107206 by Kawakami.  O’Brien teaches a system for cleaning a storage tank and fluid hydrocarbons stored within the storage tank, wherein the system comprises a vehicle (illustrated in Figure 1) for transporting the system between sites having storage tanks, a fluid cleaning circuit mounted on the vehicle for extracting fluid hydrocarbons from the storage tank for cleaning, and a settlement tank (item 4 in Figure 1) mounted on the vehicle and in fluid communication with the fluid cleaning circuit, wherein the settlement tank is configured to receive contaminated fluid hydrocarbons for separation by gravity (Abstract; Par. 0022-0030).  O’Brien teaches that the fluid cleaning circuit is controllable to clean the fluid hydrocarbons and the storage tank and to dispose of waste material extracted from the fluid hydrocarbons during a cleaning process (Par. 0024-0030).  O’Brien does not teach that, following the disposal of waste material, the fluid circuit is configured to convert the settlement tank into a non-volatile environment prior to the vehicle leaving the site of the storage tank.  However, it is well known in the fuel storage art that it can be dangerous for oxygen to be inside a tank used to store fuel (due to the risk of combustion), and Kawakami teaches that a fuel-storage tank can advantageously be purged with nitrogen gas in order to ensure that oxygen is removed from the fuel-storage tank (Par. 0057-0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of O’Brien such that the fluid cleaning circuit comprises a .  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 4, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714